Citation Nr: 1122799	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-37 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected anxiety reaction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision, which granted an increased evaluation of 30 percent, effective October 29, 2008, for service-connected anxiety reaction.

Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

In December 2010, a hearing was held before the undersigned Veterans Law Judge at the Hartford, Connecticut, RO.  A transcript of that proceeding has been associated with the claims folder.  

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

The Board notes that an October 2010 Report of General Information reflects that the Veteran wishes to file a claim for an increased evaluation for a bilateral knee condition and bilateral leg pain due to shrapnel.  Therefore, the Board finds that the issues of entitlement to increased evaluations for a bilateral knee condition and bilateral leg pain due to shrapnel have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an evaluation in excess of 30 percent for service-connected anxiety reaction.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

The Board notes that the Veteran underwent a VA examination in April 2009.  At this examination, it was noted that the Veteran had no history of psychiatric treatment.  The Veteran reported that he was concerned that his chronic hyper-startle response would someday lead to a heart attack.  The Veteran stated that he has become more emotional about thoughts of the war and reported mild distress to reminders, such as certain sounds and smells.  The Veteran indicated that he thinks of his friends who died during the war on a daily basis but denied regular distressing intrusive thoughts of combat.  He reported that he does not experience nightmares related to the war.  The Veteran reported mild feelings of detachment in social relationships outside of his family, and some restriction of affect was noted as evident.  However, the examiner noted that these were mild overall.  He reported no clear attempt to avoid thoughts or conversation about the war and described few other significant symptoms of avoidance.  It was noted that the Veteran reported chronic difficulties with sleep.  The Veteran reported occasional outbursts of anger when he would "explode" on his family members.  He denied any experience of violence and reported no significant consequences of these outbursts.  He denied ongoing experience of irritability on a daily basis.  The Veteran described limited hypervigilance causing no significant impairment in functioning, as he has no difficulty engaging in social activities, being around groups of people or other settings.  He reported no difficulty with his concentration.  The Veteran reported that he has had infrequent fleeting thoughts of suicide with no intent or plan to act on such thoughts.  He denied extended periods of depression, panic attacks, or significant anxiety other than when startled or when in total darkness.  The Veteran described a close relationship with family members and reported no significant problems with his marriage or in his relationships with his children.  He reported that he and his wife have some friends with whom they socialize in the area.  The Veteran indicated that economic conditions were likely the primary cause for his job-related problems, and it does not appear that any mental health conditions would have caused him to have job-related difficulties.  The examiner noted that he denied current suicidal or homicidal thoughts, and there is no evidence of a thought disorder present.  His thoughts process was mildly tangential, although otherwise goal directed.  No perceptual disturbances were noted or reported.  His cognition was not formally tested at this time, though appears intact.  His insight and judgment are good.  The Veteran was diagnosed with anxiety disorder not otherwise specified, mild and assigned a global assessment of functioning (GAF) score of 65-70.  The examiner noted that the Veteran described mild re-experiencing symptoms, limited avoidance symptoms, and primary difficulty with increased arousal symptoms, including mild sleep disturbance and an exaggerated startle response, which taken together are secondary to his combat service in Vietnam.  The Veteran's symptoms have caused limited difficulties with his occupation and social functioning over the years by his report, he does not appear to see the need for treatment for any of his symptoms at the present time, and he has no history of such treatment.

In an August 2009 statement submitted by the Veteran's treating physician, it was noted that the Veteran described episodes of high anxiety, poor sleep, and frequent feelings of imminent catastrophe that can be immobilizing.  He has some hyper vigilance and increased startle and often feels that he is at risk for a heart attack due to increased anxiety.

In a November 2010 letter, the Veteran's attorney and licensed marriage and family therapist stated that the Veteran's "PTSD" has significantly contributed to the breakdown of his marriage and his wife's decision to seek a divorce.   
At the December 2010 hearing, the Veteran reported that his family has commented on the fact that he isolates himself from others.  He asserted that he does not sleep at all and that he has panic attacks about once a day or a couple of times per week.  The Veteran also reported that he and his wife were in the process of divorcing.  

The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that the Veteran reported at the April 2009 VA examination that he had a close relationship with family members and reported no significant problems with his marriage or in his relationships with his children, denied panic attacks, and was noted as essentially having mild symptoms.  Since this examination, however, the Veteran has reported panic attacks once a day or a couple of times per week, he has reported isolating himself, and he has begun divorce proceedings from his wife of over 2 decades.  Moreover, his treating physician indicated that he has episodes of high anxiety and frequent feelings of imminent catastrophe that can be immobilizing.

In light of the fact that the evidence received since the April 2009 VA examination appears to suggest symptoms that are more severe in nature than that which were recorded in the VA examination report, the Board finds that the Veteran must be afforded a new VA examination to determine the current severity of his service-connected anxiety reaction.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA psychiatric examination in order to determine the current severity of his anxiety reaction.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should provide an opinion concerning the current degree of social and industrial impairment resulting from the Veteran's service-connected anxiety reaction.  In addressing this matter, the examiner should also provide a GAF score, along with an explanation of that score.  Complete rationale for all opinions expressed should be provided.  

2. Then, readjudicate the claim.  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



